

Exhibit 10.2.15
 
 
 
Regeneron Pharmaceuticals, Inc.
 
ID: [        ]
Notice of Grant of Award
777 Old Saw Mill River Road
And Award Agreement
Tarrytown, New York 10591



[NAME]
Award Number:
[        ]
[ADDRESS]
Plan:
[        ]



Effective <date> (the “Grant Date”) you have been granted an award of [        ]
shares of Regeneron Pharmaceuticals, Inc. (the “Company”) common stock. These
shares are restricted until the vest date(s) shown below.
 
The current total value of the award is $[        ].
 
The award will vest on the date(s) shown.
 
Shares
 
Full Vest
[        ]*
 
 
[        ]*
 
[        ]*
 
 
[        ]*
 
[        ]*
 
 
[        ]*
 



You and the Company agree that this award is granted under and governed by the
terms and conditions of the Amended and Restated Regeneron Pharmaceuticals, Inc.
2014 Long Term Incentive Plan, as amended from time to time, and the Award
Agreement, both of which are attached and made a part of this document.
 






--------------------------------------------------------------------------------








REGENERON PHARMACEUTICALS, INC.
RESTRICTED STOCK AGREEMENT
PURSUANT TO
THE AMENDED AND RESTATED REGENERON PHARMACEUTICALS, INC.
2014 LONG‑TERM INCENTIVE PLAN
THIS AGREEMENT (this “Agreement”), made as of the date on the Notice of Grant of
Restricted Stock, by and between Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), and the employee named on the Notice of Grant of
Restricted Stock (the “Recipient”). Any capitalized term used but not defined in
this Agreement shall have the meaning given to such term in the Plan (as defined
below).
WHEREAS, the Recipient is an employee of the Company (or a Subsidiary of the
Company) and the Company desires to afford the Recipient the opportunity to
acquire or enlarge the Recipient’s stock ownership in the Company so that the
Recipient may have a direct proprietary interest in the Company’s success; and
WHEREAS, the Committee (or the person or persons to whom the Committee has
delegated the relevant authority pursuant to Section 4 of the Plan (as defined
below) (the Committee or such person or person being referred to in this
Agreement as the “Committee”)) administering the Amended and Restated Regeneron
Pharmaceuticals, Inc. 2014 Long‑Term Incentive Plan (as amended from time to
time, the “Plan”) has granted (as of the effective date of grant specified in
the Notice of Grant of Restricted Stock) to the Recipient the shares of
Restricted Stock as set forth in the Notice of Grant of Restricted Stock.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:
1.Grant of Award. Pursuant to Section 8 of the Plan, the Company grants to the
Recipient, subject to the terms and conditions of the Plan and subject further
to the terms and conditions set forth herein, the number of shares of Restricted
Stock as shown on the Notice of Grant of Restricted Stock. The Participant’s
grant and record of Restricted Stock share ownership shall be kept on the books
of the Company until the restrictions on transfer have lapsed. At the
Recipient’s request, vested shares may be evidenced by stock certificates or
book-entry registration.
2.    Vesting. (a) The shares of Restricted Stock granted to the Recipient shall
vest in installments as provided in the Notice of Grant of Restricted Stock. The
vesting schedule in the Notice of Grant of Restricted Stock indicates each date
upon which the restrictions on transfer on the specified number of shares of
Restricted Stock shall lapse, entitling the Recipient to freely transfer such
shares, provided that the Recipient has not incurred a termination of employment
with the Company and all Subsidiaries (the Company and its Subsidiaries shall be
referred to herein, collectively, as the “Employer”). There shall be no
proportionate or partial vesting in the periods between the Full Vest Dates
specified in the Notice of Grant of Restricted Stock and all vesting shall occur
only on such Full Vest Dates. No vesting shall occur after the termination of
the Recipient’s employment with the Employer for any reason. The provisions of
this Section 2(a) are subject to (i) the provisions set forth in the Notice of
Grant of Stock Options or any employment agreement, consulting agreement, change
in control agreement or plan, or similar agreement or plan in effect between the
Employer and the Recipient (or otherwise applicable to the Recipient) on the
date of grant specified in the Notice of Grant of Restricted Stock and (ii) the
Committee’s determination in accordance with Section 8(h) of the Plan.
(b)    Notwithstanding anything herein (except the following sentence) or in the
Notice of Grant of Restricted Stock to the contrary, but subject to the
provisions of any employment agreement, consulting agreement, change in control
agreement or plan, or similar agreement or plan in effect between the Employer
and the Recipient (or otherwise applicable to the Recipient) on the date of
grant specified in the Notice of Grant of Restricted Stock, the Restricted Stock
granted to Recipient shall be fully vested on the date the Recipient’s
employment with the Employer is terminated if the Recipient’s employment with
the Employer is terminated on or within two years after the occurrence of a
Change in Control by the Employer (other than for Cause) or by the Recipient for
Good Reason. Except as otherwise provided in any employment agreement,
consulting agreement, change in control agreement or plan, or similar agreement
or plan in effect between the Employer and the Recipient (or otherwise
applicable to the Recipient) on the date of grant specified in the Notice of
Grant of Restricted Stock, if the application of the provision in the foregoing
sentence, similar provisions in other stock option or restricted stock grants,
and other payments and benefits payable


1

--------------------------------------------------------------------------------







to the Recipient upon termination of employment with the Employer (collectively,
the “Company Payments”) would result in the Recipient being subject to excise
tax (the “Excise Tax”) payable under Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) , the amount of any Company Payments shall be
automatically reduced to an amount one dollar less than an amount that would
subject the Recipient to the Excise Tax; provided, however, that the reduction
shall occur only if the reduced Company Payments received by the Recipient
(after taking into account further reductions for applicable federal, state and
local income, social security and other taxes) would be greater than the
unreduced Company Payments to be received by the Recipient minus (i) the Excise
Tax payable with respect to such Company Payments and (ii) all applicable
federal, state and local income, social security and other taxes on such Company
Payments. If the Company Payments are to be reduced in accordance with the
foregoing, the Company Payments shall be reduced as mutually agreed between the
Employer and the Recipient or, in the event the parties cannot agree, in the
following order: (1) acceleration of vesting of any option where the exercise
price exceeds the fair market value of the underlying shares at the time the
acceleration would otherwise occur; (2) any lump sum severance based on a
multiple of base salary or bonus; (3) any other cash amounts payable to the
Recipient; (4) any benefits valued as parachute payments; and (5) acceleration
of vesting of any equity not covered by (1) above.
(c)    For purposes of this Agreement, “Cause” shall mean (i) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or plan, or similar agreement or plan in effect between the Employer
and the Recipient (or otherwise applicable to the Recipient) on the date of
grant specified in the Notice of Grant of Restricted Stock (or where there is
such an agreement or plan but it does not define “cause” (or words of like
import)) (A) the willful and continued failure by the Recipient substantially to
perform his or her duties and obligations to the Employer (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
including without limitation, repeated refusal to follow the reasonable
directions of the Employer, violation of the Employer’s Code of Business Conduct
and Ethics, knowing violation of law in the course of performance of the duties
of the Recipient’s employment with the Employer, repeated absences from work
without a reasonable excuse, or intoxication with alcohol or illegal drugs while
on the Employer’s premises during regular business hours; (B) fraud or material
dishonesty against the Employer; or (C) a conviction or plea of guilty or nolo
contendere to a felony or a crime involving material dishonesty; or (ii) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or plan, or similar agreement or plan in effect between the
Employer and the Recipient (or otherwise applicable to the Recipient) on the
date of grant specified on the Notice of Grant of Restricted Stock that defines
“cause” (or words of like import), as defined under such agreement or plan. For
purposes of this Section 3(c), no act, or failure to act, on the Recipient’s
part shall be considered “willful” unless done, or omitted to be done, by the
Recipient in bad faith and without reasonable belief that his or her action or
omission was in the best interest of the Employer. Any determination of Cause
made prior to a Change in Control shall be made by the Committee in its sole
discretion.
(d)    For purposes of this Agreement, “Good Reason” shall mean (i) in the case
where there is no employment agreement, consulting agreement, change in control
agreement or plan, or similar agreement or plan in effect between the Employer
and the Recipient (or otherwise applicable to the Recipient) on the date of
grant specified in the Notice of Grant of Restricted Stock (or where there is
such an agreement or plan but it does not define “good reason” (or words of like
import)) a termination of employment by the Recipient within one hundred twenty
(120) days after the occurrence of one of the following events after the
occurrence of a Change in Control unless such events are fully corrected in all
material respects by the Employer within thirty (30) days following written
notification by the Recipient to the Employer that Recipient intends to
terminate his employment hereunder for one of the reasons set forth below: (A)
(1) any material diminution in the Recipient’s duties and responsibilities from
those which existed immediately prior to a Change in Control (except in each
case in connection with the termination of the Recipient’s employment for Cause
or as a result of the Recipient’s death, or temporarily as a result of the
Recipient’s illness or other absence), or (2) the assignment to the Recipient of
duties and responsibilities materially inconsistent with the position held by
the Recipient; (B) any material breach by the Employer of any material provision
of any written agreement with the Recipient or failure to timely pay any
compensation obligation to the Recipient; (C) a reduction in the Recipient’s
annual base salary or target bonus opportunity (if any) from that which existed
immediately prior to a Change in Control; or (D) if the Recipient is based at
the Employer’s principal executive office, any relocation therefrom or, in any
event, a relocation of the Recipient’s primary office of more than fifty (50)
miles from the location immediately prior to a Change in Control; or (ii) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or plan, or similar agreement or plan in effect between the
Employer and the Recipient (or otherwise applicable to the Recipient) on the
date on the Notice of Grant of Restricted Stock that defines “good reason” (or
words


2

--------------------------------------------------------------------------------







of like import), as defined under such agreement or plan[; provided, however,
that any such definition shall be deemed, solely for purposes of this Agreement,
to include as one of the reasons that the employment of Leonard S. Schleifer,
M.D. Ph.D. with the Company under the Amended and Restated Employment Agreement,
dated as of November 14, 2008, by and between Dr. Schleifer and the Company, as
in effect from time to time (the “Employment Agreement”), has ended due to Dr.
Schleifer’s Involuntary Termination (as defined in the Employment Agreement)]1.
3.    Termination of Service. Subject to the terms of the Plan and Section 2(b)
hereof, if the Recipient’s employment with the Company is terminated for any
reason (other than as set forth in Section 2(b) hereof and as a result of
Recipient’s death), the Recipient shall forfeit any or all of the shares of
Restricted Stock that have not vested in accordance with Section 2 hereof (the
“Unvested Shares”). Shares of Restricted Stock granted to the Recipient in the
Notice of Grant of Restricted Stock shall become fully vested as of the date of
death of the Recipient, provided that the Recipient is employed by the Employer
on the date of his/her death.
4.    Restrictions on Transfer.    Unvested Shares may not be transferred or
otherwise disposed of by the Recipient including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, except as permitted by the
Committee in its sole discretion.
5.    Securities Laws Requirements. The Company shall not be obligated to
transfer any Unvested Shares or other shares of Company Stock to the Recipient,
if such transfer, in the opinion of counsel for the Company, would violate the
Securities Act (or any other federal or state statutes having similar
requirements as may be in effect at that time).
6.    Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the shares of Restricted Stock by any holder thereof in violation of the
provisions of this Agreement or the Certificate of Incorporation or the By-Laws
of the Company, shall be valid, and the Company will not transfer any of said
shares of Restricted Stock on its books nor will any of said shares of
Restricted Stock be entitled to vote, nor will any dividends be paid thereon,
unless and until there has been full compliance with said provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.
7.    Taxes. The Recipient shall promptly notify the Company of any election
made pursuant to Section 83(b) of the Code. The Recipient shall pay to the
Company promptly upon request, and in any event at the time the Recipient
recognizes taxable income in respect to the shares of Restricted Stock
(including if the Recipient makes an election under Section 83(b) of the Code in
connection with such grant), an amount equal to the federal, state and/or local
taxes the Company determines it is required to withhold under applicable tax
laws with respect to the shares of Restricted Stock. The Recipient may satisfy
the foregoing requirement by making a payment to the Company in cash or, with
the consent of the Company, by authorizing the Company to withhold cash
otherwise due to the Recipient. In addition, except where the Recipient makes an
election under Section 83(b) of the Code, Recipient may elect to have any
withholding obligation satisfied by surrendering to the Company a portion of the
shares of Restricted Stock the vesting of which gives rise to the withholding
obligation (but only to the extent of the minimum withholding required by law).
Shares so surrendered by the Recipient shall be credited against any such
withholding obligation at the Fair Market Value of such shares on the date of
such vesting (and the amount equal to the Fair Market Value of such shares shall
be remitted by the Company to the appropriate tax authorities). The Recipient
understands that her or she (and not the Company) shall be responsible for any
tax liability that may arise as a result of the transactions contemplated by
this Agreement.
THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT'S SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE,
IN THE EVENT THAT THE RECIPIENT DESIRES TO MAKE THE ELECTION.


__________________________
1 Only applicable to Restricted Stock Agreements for George D. Yancopoulos,
M.D., Ph.D.




3

--------------------------------------------------------------------------------







8.    Rights as a Shareholder. Pursuant to Section 8(e) of the Plan, the Company
shall hold in escrow all dividends, if any, that are paid with respect to the
Unvested Shares until all restrictions on such shares have lapsed. Pursuant to
Section 8(f) of the Plan, the Recipient agrees (i) that the right to vote any
Unvested Shares will be held by the Company and (ii) to execute an irrevocable
proxy in favor of the Company in such form supplied by the Company.
9.    Compliance with Law and Regulations. This Agreement, the award hereunder
and any obligation of the Company hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required. The Company may require,
as a condition of the issuance and delivery of certificates or the registration
of book entries evidencing Restricted Stock pursuant to the terms hereof, that
the certificates or book entries bear or be subject to such legends as set forth
in the Plan, in addition to any other legends required under federal and state
securities laws or as otherwise determined by the Committee. Except to the
extent preempted by any federal law, this Agreement shall be construed and
administered in accordance with the laws of the State of New York without
reference to its principles of conflicts of law.
10.    Recipient Bound by Plan. The Recipient acknowledges receipt of a copy of
this Agreement and the Plan and agrees to be bound by all the terms and
provisions thereof, which are incorporated herein by reference. To the extent
that this Agreement is silent with respect to, or in any way inconsistent with,
the terms of the Plan, the provisions of the Plan shall govern and this
Agreement shall be deemed to be modified accordingly.
11.    Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed given when delivered in person, or by United States mail, at
the following addresses: (i) if to the Company, to: Regeneron Pharmaceuticals,
Inc., 777 Old Saw Mill River Road, Tarrytown, NY 10591, Attention: Secretary,
and (ii) if to the Recipient, to: the Recipient at Regeneron Pharmaceuticals,
Inc., 777 Old Saw Mill River Road, Tarrytown, NY 10591, or, if the Recipient has
terminated service with the Company, to the last address for the Recipient
indicated in the records of the Company, or such other address as the relevant
party shall specify at any time hereafter in accordance with this Section 11.
12.    No Obligation to Continue Employment. This Agreement does not guarantee
that the Employer will employ the Recipient for any specified time period, nor
does it modify in any respect the Recipient’s employment or compensation.
13.    Recoupment. By entering into this Agreement and accepting the award
hereunder, the Recipient agrees to be bound by the terms of the Company’s Policy
Regarding Recoupment or Reduction of Incentive Compensation for Compliance
Violations, as in effect from time to time (or any successor policy thereto)
(the “Recoupment Policy”), and further acknowledges and agrees that the
Recoupment Policy shall apply to the shares of Restricted Stock granted
hereunder (including after all restrictions on such shares have lapsed).




4